DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
The specification is objected to because of the following formalities:
MPEP §608 states that "all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications." 
Therefore, correction of the following is required: "a length and width of about 5 inches to about 12 inches", relating to claims 13 and 29, found in Specification §[0005], §[0012], §[0013], and §[0033].

Claim Objections
	Claim 5 is objected to because of the following informalities:  the limitation reads “wherein said textured interior surface is comprised rough material that provides grip to said user’s hand”. Examiner suggest correction to “wherein said texture interior surface is comprised of a rough material…”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 13, 25, 26 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “about 5 inches to about 12 inches” in claims 13 and 29 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required. 
Claims 3 and 25 recite the respective limitations “wherein said fleece has similar properties to the hide properties of the animal intended to be handled by said therapeutic bonding mitt”, and “wherein the soft exterior surface has a material having a similar texture to that of the animal”, which  describe the invention in terms of a particular user. Therefore, whether a device falls within the scope of the claim cannot be ascertained until a particular user engages the device. Consequently, the claim is indefinite. Ex parte Brummer, 12 USPQ2d 1653 (BdPatApp & Inter 1989).” Correction/clarification is required. 
Claims 2 and 26 recite the limitation “wherein said fleece comprises cashmere, chenille, cotton, jersey, wool, satin, silk, fur, leather, feathers, suede, velvet, felt or a mixture thereof”. To a person having ordinary skill in the art, fleece is known as a knitted synthetic insulating fabric generally made from a type of polyester called polyethylene terephthalate, wherein one side is brushed to loosen fibers and create a nap. On the other hand, natural fleece is the wooly covering of a sheep or goat. It is unclear how natural or synthetic fleece could comprise cashmere, chenille, cotton, jersey, satin, silk, fur, leather, suede, velvet or felt. Correction/clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8-9, 12, 24, 27-28, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al. (US 2006/0272594 A1), hereinafter Cox.
	Regarding claim 1, Cox discloses a therapeutic bonding mitt for bonding with animals (Fig. 1) comprising: 
	a. a soft exterior surface comprised of a fleece material (§[0028]  Sleeve 11 can be fabricated from any desired material, but presently preferably consists of a thin material comprised of microfibers…Microfibers typically, although not necessarily, consist of a nylon blend of polyester and polyamide; Examiner notes that fleece material is typically made from synthetic polyester, therefore the polyester microfibers are a fleece material),
	b. a textured interior surface (§[0042] Mitt 10 includes internal ribs or partitions 18, 20, 21, 22 that define stalls for the fingers of a user's hand), and 
	c. a hand opening (§[0042]: …a user’s left hand is inserted palm up into mitt 10 in Fig. 1) operable to receive the hand of a user and further comprising a finger portion (Fig. 1) having a webbed structure (§[0040]: The shape of sleeve 11 and mitt 10 is important… the mitt 10 is preferably shaped like the paw of an animal, or has some shape other than the shape of a human hand in which the fingers of the hand are readily recognized. It definitely is not preferred to utilize a mitt that has separate stalls each shaped and dimensioned to relatively closely conform to and fit a finger of a human hand.), wherein said soft exterior surface and webbed structure enables said user to have a therapeutic effect on an animal being handled with said therapeutic bonding mitt (§[0025]: … we provide an improved therapeutic device for an animal with a fur coat. The device comprises a paw-shaped mitt apparatus including a front including a palm area and a plurality of toe areas, and a back).

	Regarding claims 4 and 27, Cox discloses the device of claim 1 and the method of claim 24 respectively,  wherein the textured surface is elastic such that its shape is operable to conform to a user’s hand (§[0042]: Each partition can be substantially rigid, but typically is flexible to facilitate opening and closing and manipulating by a user’s fingers of the mitt 10).	

	Regarding claim 8, Cox discloses the device of Claim 1, wherein said finger portion comprises one or more finger sockets (§[0042]: Mitt 10 includes internal ribs or partitions 18, 20, 21, 22 that define stalls for the fingers of a user's hand) operable to hold at least one finger and provide said user with more control over said therapeutic bonding mitt (§[0042]:… Defining stalls inside mitt 10 is important in the practice of the invention because it facilitates independent movement of the fingers).

	Regarding claim 9, Cox discloses the device of Claim 8, wherein said webbed structure is comprised of said fleece and links one or more finger sockets (Fig. 1 and §[0042]).

	Regarding claim 12, Cox discloses the device of Claim 1, wherein said therapeutic bonding mitt has a generally circular shape that follows the outline of a splayed hand and narrows on said hand opening (Fig. 1).

	Regarding claim 24, Cox discloses a method of using a therapeutic bonding mitt for bonding with an animal comprising: 
	a. providing bonding mitt (Fig. 1) having
		i. a soft exterior surface comprised of a fleece material (§[0028]  Sleeve 11 can be fabricated from any desired material, but presently preferably consists of a thin material comprised of microfibers…Microfibers typically, although not necessarily, consist of a nylon blend of polyester and polyamide.), (Examiner notes that fleece material is typically made from polyester, therefore the polyester microfibers area fleece material)
		ii. a textured interior surface (§[0042] Mitt 10 includes internal ribs or partitions 18, 20, 21, 22 that define stalls for the fingers of a user's hand.), and 
		iii. a hand opening (§[0042]: …a user’s left hand is inserted palm up into mitt 10 in Fig. 1) operable to receive the hand of a user and further comprising a finger portion (Fig. 1) having a webbed structure (§[0040]: The shape of sleeve 11 and mitt 10 is important… the mitt 10 is preferably shaped like the paw of an animal, or has some shape other than the shape of a human hand in which the fingers of the hand are readily recognized. It definitely is not preferred to utilize a mitt that has separate stalls each shaped and dimensioned to relatively closely conform to and fit a finger of a human hand), wherein said soft exterior surface and webbed structure enables said user to have a therapeutic effect on an animal being handled with said therapeutic bonding mitt (§[0025]: … we provide an improved therapeutic device for an animal with a fur coat. The device comprises a paw-shaped mitt apparatus including a front including a palm area and a plurality of toe areas, and a back), and
	b. petting the animal with a stroking motion over the fur of the animal (Fig. 2), (§[0043]: When the mitt 10 and mitt sleeve 11… are moved over the fur on the body of the animal 26, sleeve collects loose fur, as well as dirt and grease. Massaging animal 26 with mitt 10 stimulates oil glands associated with the fur and gives the fur a desirable sheen. Mitt 10 is shown in FIG. 2 without sleeve 11). 

	Regarding claim 28, Cox discloses the method of Claim 24, wherein the therapeutic bonding mitt has a generally circular shape that follows the outline of a splayed hand and narrows on said hand opening (Fig. 1). 
	
	Regarding claim 30, Cox discloses the method of Claim 24, wherein said soft exterior surface consists of said fleece material (§[0028]  Sleeve 11 can be fabricated from any desired material, but presently preferably consists of a thin material comprised of microfibers…Microfibers typically, although not necessarily, consist of a nylon blend of polyester and polyamide.), (Examiner notes that fleece material is typically made from polyester, therefore the polyester microfibers area fleece material).

	Regarding claim 31, Cox discloses the device in Claim 1, wherein said soft exterior surface consists of said fleece material (§[0028]  Sleeve 11 can be fabricated from any desired material, but presently preferably consists of a thin material comprised of microfibers…Microfibers typically, although not necessarily, consist of a nylon blend of polyester and polyamide.), (Examiner notes that fleece material is typically made from polyester, therefore the polyester microfibers area fleece material).

Claims 2 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, and in further view of Ryan et al. (US 4,507,803), hereinafter Ryan.
	Regarding claims 2 and 26, Cox discloses the device of Claim 1 and the method of claim 24, but does not appear to specifically disclose wherein said fleece comprises cashmere, chenille, cotton, jersey, wool, satin, silk, fur, leather, feathers, suede, velvet, felt or a mixture thereof.  
However, Ryan teaches a mitt (Fig. 3) constructed of wool, suede or leather (col. 1, ln. 60-65: The mitten shown in the drawing may be knit by hand or machine, preferably of wool. However, it may be produced in any known way of a pre-knit or synthetic material, such as a nylon and fiber-fill combination, or it may also be constructed entirely of suede or leather).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the therapeutic bonding mitt disclosed by Cox with the materials as taught by Ryan, in order to have said fleece comprise cashmere, chenille, cotton, jersey, wool, satin, silk, fur, leather, feathers, suede, velvet, felt or a mixture thereof. The benefit being selecting the fleece that best suits the intent of the invention.

Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, and in further view of Jones (US 2008/0022943 A1).
Regarding claim 3, Cox discloses the device of Claim 1, but does not appear to specifically disclose wherein said fleece has similar properties to the hide properties of the animal intended to be handled by said therapeutic bonding mitt. 
However, Jones teaches a device within the same field of endeavor including fleece with similar properties of an animal (§[0025]: Glove 10 can be fabricated from …a soft outer fur-like exterior that feels comfortable to an animal being massaged and groomed with glove 10. The fur-like exterior can comprise at least in part natural fur from animals, but preferably comprises at least in part artificial fur or another soft fabric material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fleece disclosed by Cox with the soft outer fur-like exterior having similar properties to an animal as taught by Jones, in order to have a therapeutic bonding mitt with fleece having similar properties to the hide properties of the animal intended to be handled. The benefit being that animals like being contacted by and stroked with a fur or fur-like material.

Regarding claim 25, Cox discloses the method of Claim 24, but does not appear to specifically disclose wherein the soft exterior surface has a material having a similar texture to that of the animal. 
However, Jones teaches a device within the same field of endeavor including a soft exterior surface with a material having a similar texture to that of an animal (§[0025]: Glove 10 can be fabricated from …a soft outer fur-like exterior that feels comfortable to an animal being massaged and groomed with glove 10. The fur-like exterior can comprise at least in part natural fur from animals, but preferably comprises at least in part artificial fur or another soft fabric material).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fleece disclosed by Cox with the soft outer fur-like exterior having similar properties to an animal as taught by Jones, in order to have a therapeutic bonding mitt with a soft exterior surface of a material having a similar texture to that of an animal. The benefit being that animals like being contacted by and stroked with a fur or fur-like material.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, and in further view of Zicarelli (US 2008/0034466 A1).
	Regarding claim 5,  Cox discloses the device of Claim 4, but does not appear to specifically disclose wherein said textured interior surface is comprised rough material that provides a grip to said user's hand. 
	However, Zicarelli teaches a hand wear item wherein an interior surface is comprised of a rough material that provides grip to said users hand (Zicarelli, §[0027]: the liner or outer layer squeezes the hand … to maintain a closer contact between user’s hand and the liner).

	Regarding claim 6, modified Cox discloses the device of Claim 5, wherein said rough material is cotton, canvas, denim, corduroy, polyester fleece, spandex, polyester, nylon or a mixture thereof, (Zicarelli, §[0032] Liner 102 can be made of any flexible impermeable material known in the art that is suitable for contact with human flesh. Another criterion for selecting a material for liner 102 is the desired degree of elasticity for liner 102. Examples of materials suitable for making liner 102 include, but are not limited to: cellulose acetate, nylon, polyethylene, polypropylene, polytetrafluoro ethylene, polyvinyl chloride, and vinylchloride acetate).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the textured interior surface comprised of a rough material disclosed by modified Cox with the nylon material as taught by Zicarelli, in order to have a textured interior surface comprised of nylon. The benefit being a therapeutic bonding mitt with a flexible impermeable interior. 
	Furthermore, it would have been obvious to one having ordinary skill in the art at the time of filing to choose cotton, canvas, denim, corduroy, polyester fleece, spandex, polyester, nylon or a mixture thereof for the rough material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cox, and in further view of Moss (US 2014/0289930 A1).
	Regarding claim 10, Cox discloses the device of Claim 1, but does not appear to specifically disclose a securing mechanism operable to fasten said therapeutic bonding mitt to hands of various sizes. 
However, Moss teaches a securing mechanism (slit 5, closure tab 6 and surface 7; Fig. 1) within the same field of endeavor. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the therapeutic bonding mitt disclosed by Cox with the securing mechanism as taught by Moss, in order to fasten said therapeutic bonding mitt to hands of various sizes. The benefit being a reusable opening and closure system, that when fastened tightens the glove in place over a user’s hand. 

	Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cox.
	Regarding claims 13 and 29, Cox discloses the device of claim 1 and the method of claim 24, but does not spear to disclose wherein the therapeutic bonding mitt has a length and width of about 5 inches to about 12 inches.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the therapeutic bonding mitt disclosed by Cox have a length and width of about 5 inches to about 12 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation being to make a mitt that fits the intended user. 
 
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cox, and in further view of Borreau et al. (US 2014/0137307 A1), herein after Borreau.
	Regarding claim 7, Cox discloses the device of Claim 1, but does not appear to specifically disclose wherein the textured interior surface comprises fleece.  
However, Borreau teaches an interior surface comprising fleece within the same field of endeavor (16: lining, Figs. 10a and 10b), (§[0058]: the lining 16 includes at least one layer of material that has thermal insulation properties, for example with a base of cotton, foam or polar fleece).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the therapeutic bonding mitt disclosed by Cox with the fleece lining as taught by Borreau, in order to have the textured interior surface comprise fleece. The benefit being making the textured interior surface more comfortable for the user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jackson (US 2006/0037555 A1) teaches multi layered massage devices for providing pleasurable massage sensation. Groves (US 2017/0202280 A1) teaches a mitten that encapsulates the whole hand, inclusive of the thumb, within a single uninterrupted chamber, webbed in appearance, maximizing biomechanical function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647